Dattiel J.
We concur with his Honor in the opinion delivered by him in this case. The case is within the rule laid down by this Court in Roberts v Scales, 1. Ired. 88, relation to the duty of officers in levying executions on the property of a debtor. When the plaintiff, who made the last levy, came with the executions then in his hands to make the levy, he found the mare, now in controversy, in the possession of the debtor. The levy, which McCurry had before made on the mare, had lost its effect, as to the executions in the hands of Wilson, by the property being then out of the custody or care of McCurry, or his agent, and again in possession of the original debtor. If the agent of McCurry has been guilty of a breach of trust, in permitting Edwards, the debtor, to regain the possession of the mare, he is responsible to him for that conduct; but the plaintiff had nothing to do with that agency. The judgment must be affirmed.
Per Curiam, Judgment affirmed.